The opinion of the Court was delivered by
Weston C. J.
By the statute of 1821, c. 60, prescribing among other things the mode of extending executions upon real estate, $ 27, the officer may appoint an appraiser for the debtor, if he neglect or refuse to choose one, after being duly notified by the officer, if the debtor be living in the county, where the land lies. If he be not living in the county, it presents a case, in which the officer may appoint in behalf of the debtor. The officer returned that the debtor was not, and for some months had not been, within the State. He was not then *280living within the county, so as to be entitled to notice under the statute; for living has not there been held to have the sense of domicil; but to mean an actual residence at the time. If he is not to be found in the county, which limits the range of the officer’s power, he is not required to give him notice. Russell et al. v. Hook, 4 Greenl. 372; Buck v. Hardy, 6 Greenl. 162. He might have a domicil in the county, while on a distant voyage. In such case, the officer is neither obliged to .give notice, nor to await his return. As the officer is to appoint disinterested and discreet men, who are to be under oath, and the debtor has a year to redeem the estate, his interest is protected, although absent. ' It might be reasonable in ■such case, as stated in Buck v. Hardy, that the officer should leave notice at the last and usual place of abode of the debtor; yet the law imposes no such duty upon him; and the court did not in that case hold it to be necessary.
The officer however manifested a desire, that the debtor •should be duly represented in the appraisement. He returns that having been given .to understand, that David Fales and Robert L. Dodge were his agents, he called upon them to choose an appraiser for him ; and that they assumed the agency by making a selection. He thereupon appointed the man thus selected, who is stated in hte return to have been a disinterested and discreet freeholder. He does not assume the responsibility of returning, that they had the authority they assumed, of which he may not have had sufficient evidence. But if not authorized, which does not appear affirmatively, it was a good appointment for the debtor by the officer; and none the less so, for his stating the .reasons, which induced him to make it. Russell & al. v. Hook, before cited.
The return is, that the appraisers were duly and legally sworn, faithfully and impartially to appraise such real estate as should be shown to them. This was sufficient. It was not essential, that the officer should name the magistrate, by whom the oath was administered, or that his certificate should appear in the proceedings. Bamford v. Melvin, 7 Greenl. 14. The officer’s return was there as general upon this point, as it is *281here. The part, of the premises described in the return as reserved or accepted, does not vitiate the levy. The judgment debtor may have had no title to that part. And if he had, there may have been satisfactory reasons for the exception.
The parol testimony, proposed on both sides, if admissible, could not legally affect the title, which the tenant derived from his levy.

Judgment for the tenant.